By the Court, McKinstry, J.:
The forty-fifth section of the Revenue Act of 1861 has never been directly repealed, nor do I think that it is repealed by necessary implication. There is no other provision in the original statute or in the amendments which defines the effect of a tax deed. It is not necessary to express an opinion whether a tax deed can be made conclusive evidence against anybody. The deed cannot be held to have an effect and operation which the law says it shall not have; cannot be held conclusive to establish title in a plaintiff against one not a party to the action brought to condemn the land, who has actually paid the tax. Nor can the judgment in the action in rem be held to enlarge the operation of the deed beyond the limitations of the statute, because the statute gives no such effect to the judgment. It cannot be contended that the plaintiff could have recovered in the present action, without introducing the deed; having introduced the deed, he can claim for it no greater effect than the law confers upon it.
Judgment and order affirmed.